Name: Commission Regulation (EEC) No 3945/87 of 21 December 1987 amending Regulations (EEC) No 171/78, (EEC) No 232/83 and (EEC) No 1700/84 on export refunds for pigmeat
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 No L 373 / 32 Official Journal of the European Communities 31 . 12 . 87 COMMISSION REGULATION (EEC ) No 3945 / 87 of 21 December 1987 amending Regulations (EEC) No 171 / 78 , (EEC) No 232 / 83 and (EEC) No 1700 / 84 on export refunds for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , system; whereas on this occasion the references to certain specified methods of analysis for checking the quality of products eligible for the granting of export refunds should be brought up to date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat ,Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 1 ), and in particular the second subparagraph of Article 15 ( 1 ) thereof , HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat ( 2 ) as last amended by Regulation (EEC ) No 3906 / 87 ( 3 ), and in particular Article 15 ( 6 ) thereof, Article 1 Regulation (EEC) No 171 / 78 is hereby amended as follows : 1 . Annex I is replaced by Annex I to this Regulation . 2 . Annex II is replaced by Annex II to this Regulation . Whereas , with effect from 1 January 1988 , Regulation (EEC) No 2658 / 87 establishes , on the basis of the harmonized system, a combined goods nomenclature which will meet the requirements both of the Common Customs Tariff and of the external trade statistics of the Community ; Article 2 The Annex to Regulation (EEC) No 232 / 83 is hereby replaced by Annex III to this Regulation .Whereas Commission Regulation (EEC ) No 3846 / 87 ( 4 )establishes the nomenclature applicable to export refunds ; Whereas Commission Regulations (EEC ) No 171 / 78 of 30 January 1978 on special conditions for granting export refunds on certain pigmeat products ( 5 ), as last amended by Regulation (EEC ) No 206 / 83 ( 6 ), (EEC) No 232 / 83 of 28 January 1983 establishing the list of pigmeat products eligible for the advance fixing of export refunds and repealing Regulation (EEC) No 857 / 78 ( 7 ), as amended by Regulation (EEC) No 922 / 85 ( 8 ), (EEC) No 1700 / 84 of 18 June 1984 laying down special detailed rules for the application of the system of certificates of advance fixing of refunds in the pigmeat sector ( 9 ), as amended by Regulation (EEC) No 922 / 85 , must also be adapted to take account of the use of the new combined nomenclature based on the harmonized Article 3 Regulation (EEC) No 1700 / 84 is hereby amended as follows : 1 . The first indent of Article 2 is replaced by the following : '  6 ECU per 100 kilograms , net weight , for products falling within subheadings 0103 91 10, 0103 92 19 , 0203 11 10 , 0203 12 11 , 0203 12 19 , 0203 19 11 , 0203 19 13 , 0203 19 15 , 0203 19 55 , 0203 21 10 , 0203 22 11 , 0203 22 19 , 0203 29 11 , 0203 29 13 , 0203 29 15 and 0203 29 55 of the combined nomenclature ,'. 2 . Article 3 (2 ) is replaced by the following : 0 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 282 , 1 . 11 . 1975 , p. 1 . ( 3 ) OJ No L 370 , 30 . 12 . 1987 , p . 11 ( 4 ) OJ No L 366 , 24 . 12 . 1987 , p. 1 . ( 5 ) OJ No L 25 , 31 . 1 . 1978 , p. 21 . ( 6 ) OJ No L 26 , 28 . 1 . 1983 , p. 19 . ( 7 ) OJ No L 27 , 29 . 1 . 1978 , p. 29 . '2 . Furthermore , when advance fixing of the refund for certain or all destinations is possible only in respect of products covered by part of a subheading of the combined nomenclature , section 12 of the application ( 8 ) OJ No L 100 , 10 . 4 . 1985 , p . 5 . H OJ No L 161 , 19 . 6 . 1984 , p . 7 . No L 373 / 3331 . 12 . 87 Official Journal of the European Communities 3 . The Annex is replaced by Annex IV to this Regulation . for a certificate and of the certificate itself shall contain the description of part of the subheading of the combined nomenclature , and the relevant code entered in section 8 shall be preceded by the expression "ex". The certificate shall apply only to the product thus described .' Article 4 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Commission Frans ANDRIESSEN Vice-President No L 373 / 34 Official Journal of the European Communities 31 . 12 . 87 ANNEX I ¢ANNEX I Special conditions for the granting of export refunds on certain pigmeat products CN code Description Conditions 1501 00 Lard ; other pig fat and poultry fat , rendered , whether or not pressed or solvent-extracted :  Lard and other pig fat : - - Other1501 00 19 ( a ) Borner value : minimum 73 (b ) peroxide value : maximum 6 milli-equivalents of oxygen per kg ( c ) free fatty acid content , by weight , expressed as a percentage of oleic acid : maximum 1 ,5 % of the net weight (d ) water and dirt content by weight : maximum 0,5 % of the net weight 1601 00 Sausages and similar products , of meat , meat offal or blood ; food preparations based on these products :  Other :   Sausages , dry or for spreading , uncooked1601 00 91 ( a ) protein content by weight : minimum 12% of the net weight (b ) no addition of extraneous water ( c ) proteins other than animal proteins are prohibited 1601 00 99 Other :  In containers which also contain preserving liquid ( a ) animal protein content by weight : minimum 8 % of the net weight (b ) collagen : protein ratio : maximum 0,45  Other ( c ) extraneous water content by weight : maximum 33 % of the net weight ( a ) animal protein content by weight : minimum 8 % of the net weight (b ) collagen : protein ratio : maximum 0,45 (c ) extraneous water content by weight : maximum 23 % of the net weight 1602 ex 1602 41 ex 1602 41 10 Water : protein ratio in the meat : maximum 4,3 Other prepared or preserved meat , meat offal or blood :  Of swine :   Hams and cuts (parts ) thereof:    Of domestic swine :  Suitable for human consumption :  Other :  Containing by weight 80% or more of meat and fat   Shoulders and cuts (parts ) thereof:    Of domestic swine :  Suitable for human consumption :  Other :  Containing by weight 80% or more of meat and fat ex 1602 42 ex 1602 42 10 Water : protein ratio in the meat : maximum 4,3 31 . 12 . 87 Official Journal of the European Communities No L 373 / 35 CN code Description Conditions ex 1602 49 ex 1602 49 11 ex 1602 49 13 ex 1602 49 15 ex 1602 49 19 ex 1602 49 30   Other , including mixtures :    Of domestic swine :     Containing , by weight , 80 % or more of meat or meat offal , of any kind , including fats of any kind or origin :      Loins (excluding collars ) and parts thereof, including mixtures of loins and hams:  Suitable for human consumption :  Other :      Collars and parts thereof, including mixtures of collars and shoulders :  Suitable for human consumption :  Other :      Other mixtures containing hams , shoulders , loins or collars , and parts thereof:  Suitable for human consumption :  Other    Other :  Suitable for human consumption :  Other     Containing , by weight , 40 % or more but less than 80 % ofmeat or meat offal , of any kind , including fats of any kind or origin :  Suitable for human consumption Water : protein ratio in the meat : maximum 4,3 Water : protein ratio in the meat: maximum 4,3 Water : protein ratio in the meat : maximum 4,3 ( a ) animal protein content by weight : minimum 8 % of the net weight (b ) collagen : protein ratio : maximum 0,45 Collagen : protein ratio : maximum 0,45 ' No L 373 / 36 Official Journal of the European Communities 31 . 12 . 87 ANNEX II 'ANNEX II Methods of analysis (*) 1 . Determination of BÃ ¶mer value: The BÃ ¶mer value must be determined according to ISO method 3577-1976 . 2 . Determination of peroxide value: The peroxide value must be determined according to ISO method 3960-1977 . 3 . Determination offree fatty acids content: The free fatty acids content must be determined by neutralization of the free fatty acids according to ISO method 660-1983 . 4 . Determination of water and dirt content in products falling within subheading 1501 00 39 of the combined nomenclature: The water content must be determined according to ISO method 662-1980 and the dirt content according to ISO method 663-1981 . 5 . Determination of protein content: The protein content shall be taken to mean the nitrogen content multiplied by the factor 6,25 . The nitrogen content must be determined according to ISO method 937-1978 . 6 . Determination of water content in products falling within heading Nos 1601 and 1602 of the combined nomenclature: The water content must be determined according to ISO method 1442-1973 . 7 . Calculation of extraneous water content: The extraneous water content is given by the formula : a - 4b , in which : a = water content , b = protein content . 8 . Determination of collagen content: The collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8 . The hydroxyproline content must be determined according to ISO method 3496-1978 . (!) The methods of analysis indicated in this Annex are those operative on the date of entry into force of this Regulation without prejudice to any amendment which might be made to these methods at a later stage . They are published by the Secretariat of ISO , 1 rue de VarembÃ © , Geneva , Switzerland .' 31 . 12 . 87 Official Journal of the European Communities No L 373 / 37 ANNEX III 'ANNEX List of pigmeat products eligible for the advance fixing of export refunds CN code Description of goods Product code 0103 ex 0103 91 0103 91 10 ex 0103 92 0103 92 19 0203 ex 0203 11 0203 11 10 ex 0203 12 0203 12 11 0203 12 19 ex 0203 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 ex 0203 21 0203 21 10 ex 0203 22 0203 22 11 0203 22 19 ex 0203 29 0203 29 11 0203 29 13 0203 29 15 Live swine :  Other :   Weighing less than 50 kg :    Domestic species   Weighing 50 kg or more :    Domestic species :     Other Meat of swine , fresh , chilled or frozen :  Fresh or chilled :   Carcases and half-carcases :    Of domestic swine   Hams ( legs ), shoulders and cuts (parts ) thereof, with bone in :    Of domestic swine :     Legs and parts thereof     Shoulders and parts thereof  - Other :    Of domestic swine :     Fore-ends and parts thereof     Loins and parts thereof     Bellies ( streaky ) and parts thereof     Other :      Boneless :  Legs or loins , and parts thereof, de-rinded and defatted , with a maximum layer of 3 mm fat , vacuum-packed  Fore-ends or shoulders , and parts thereof, de-rinded and defatted , with a maximum layer of 3 mm fat , vacuum-packed  Other legs , fore-ends , shoulders or loins , and parts thereof  Bellies and parts thereof, de-rinded and defatted , with a maximum layer of 7 mm fat , vacuum-packed  Other bellies and parts thereof, de-rinded  Frozen :   Carcases and half-carcases :    Of domestic swine   Hams ( legs ), shoulders and cuts (parts ) thereof, with bone in :    Of domestic swine :     Legs and parts thereof     Shoulders and parts thereof   Other :    Of domestic swine :     Fore-ends and parts thereof     Loins and parts thereof     Bellies ( streaky) and parts thereof     Other : 0103 91 10 000 0103 92 19 000 0203 11 10 000 0203 12 11 000 0203 12 19 000 0203 19 11 000 0203 19 13 000 0203 19 15 000 0203 19 55 110 0203 19 55 130 0203 19 55 190 0203 19 55 310 0203 19 55 390 0203 21 10 000 0203 22 11 000 0203 22 19 000 0203 29 11 000 0203 29 13 000 0203 29 15 000 No L 373 / 38 Official journal of the European Communities 31 . 12 . 87 CN code Description of goods Product code 0203 29 55 0210 ex 0210 11 0210 11 11 0210 11 31 ex 0210 12 0210 12 11 0210 12 19 ex 0210 19 0210 19 40 0210 19 51 0210 19 81 1601 00 ex 1601 00 10 ex 1601 00 91 ex 1601 00 99 1602 1602 10 00 ex 1602 20 ex 1602 20 90    Boneless :  Legs or loins , and parts thereof, de-rinded and defatted , with a maximum layer of 3 mm fat  Fore-ends or shoulders , and parts thereof, de-rinded and defatted , with a maximum layer of 3 mm fat  Other legs , fore-ends , shoulders or loins , and parts thereof  Bellies and parts thereof, de-rinded and defatted , with a maximum layer of 7 mm fat  Other bellies and parts thereof, de-rinded Meat and edible meat offal , salted , in brine , dried or smoked ; edible flours and meals ofmeat or meat offal :  Meat of swine :   Hams , shoulders and cuts (parts ) thereof, with bone in :    Of domestic swine :     Salted or in brine :      Hams and parts thereof     Dried or smoked :      Hams and parts thereof:  'Prosciutto di Parma', 'Prosciutto di San Daniele'  Other   Bellies ( streaky) and cuts (parts ) thereof:    Of domestic swine :     Salted or in brine     Dried or smoked  - Other:    Of domestic swine :     Salted or in brine :      Loins and parts thereof      Other :       Boneless :  Hams , fore-ends , shoulders or loins , and parts thereof  Bellies and parts thereof, de-rinded     Dried or smoked :      Other :       Boneless :  'Prosciutto di Parma', 'Prosciutto di San Daniele', and parts thereof  Hams , fore-ends , shoulders or loins , and parts thereof Sausages and similar products , of meat , meat offal or blood ; food preparations based on these products :  Of liver :  Suitable for human consumption  Other :   Sausages , dry or for spreading , uncooked :  Suitable for human consumption   Other :  Suitable for human consumption Other prepared or preserved meat , meat offal or blood :  Homogenized preparations  Of liver of any animal :   Other :  Suitable for human consumption  Of swine : 0203 29 55 110 0203 29 55 130 0203 29 55 190 0203 29 55 310 0203 29 55 390 0210 11 11 000 0210 11 31 100 0210 11 31 900 0210 12 11 000 0210 12 19 000 0210 19 40 000 0210 19 51 100 0210 19 51 300 0210 19 81 100 0210 19 81 300 1601 00 10 100 1601 00 91 100 1601 00 99 100 1602 10 00 000 1602 20 90 100 31 . 12 . 87 Official Journal of the European Communities No L 373 /39 CN code Description of goods Product code ex 1602 41 ex 1602 41 10 ex 1602 42 ex 1602 42 10 ex 1602 49 ex 1602 49 11 ex 1602 49 13 ex 1602 49 15 ex 1602 49 19 ex 1602 49 30 ex 1602 49 50 ex 1602 90 ex 1602 90 10 1902 ex 1902 20 ex 1902 20 30   Hams and cuts (parts ) thereof:    Of domestic swine :  Suitable for human consumption :  Uncooked , and mixtures of cooked and uncooked meat  Other :  Containing , by weight , 80% or more of meat and fat  Other Shoulders and cuts (parts ) thereof:    Of domestic swine :  Suitable for human consumption :  Uncooked , and mixtures of cooked and uncooked meat  Other :  Containing , by weight , 80% or more of meat and fat  Other   Other , including mixtures :    Of domestic swine :   -  Containing , by weight , 80 % or more of meat or meat offal , of any kind , including fats of any kind or origin : _____ Loins (excluding collars ) and parts thereof, including mixtures of loins and hams :  Suitable for human consumption :  Uncooked , and mixtures of cooked and uncooked meat  Other Collars and parts thereof, including mixtures of collars and shoulders :  Suitable for human consumption :  Uncooked , and mixtures of cooked and uncooked meat  Other      Other mixtures containing hams , shoulders , loins or collars , and parts thereof:  Suitable for human consumption :  Uncooked , and mixtures of cooked and uncooked meat  Other      Other :  Suitable for human consumption :  Uncooked , and mixtures of cooked meat or offal and uncooked meat or offal  Other     Containing , by weight , 40 % or more but less than 80 % of meat or meat offal , of any kind , including fats of any kind or origin :  Suitable for human consumption     Containing , by weight , less than 40 % of meat or meat offal , of any kind , including fats of any kind or origin :  Suitable for human consumption  Other , including preparations of blood of any animal :   Preparations of blood of any animal :  Suitable for human consumption Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni ; couscous , whether or not prepared :  Stuffed pasta , whether or not cooked or otherwise prepared :   Containing more than 20 % by weight of sausages and the like , of meat and meat offal of any kind , including fats of any kind or origin :  Suitable for human consumption 1602 41 10 100 1602 41 10 210 1602 41 10 290 1602 42 10 100 1602 42 10 210 1602 42 10 290 1602 49 11 110 1602 49 11 190 1602 49 13 110 1602 49 13 190 1602 49 15 110 1602 49 15 190 1602 49 19 110 1602 49 19 190 1602 49 30 100 1602 49 50 100 1602 90 10 100 1902 20 30 100' No L 373 /40 Official Journal of the European Communities 31 . 12 . 87 ANNEX IV ¢ANNEX List of pigmeat products for which the communication to the Commission of applications for advance fixing certificate of the refund is required CN code Description of goods Product code 0203 ex 0203 11 0203 11 10 ex 0203 19 0203 19 55 ex 0203 21 0203 21 10 ex 0203 29 0203 29 55 1602 ex 1602 41 ex 1602 41 10 ex 1602 42 ex 1602 42 10 ex 1602 49 Meat of swine , fresh , chilled or frozen :  Fresh or chilled :   Carcases and half-carcases :    Of domestic swine   Other:    Of domestic swine :     Other :      Boneless :  Legs or loins , and parts thereof, de-rinded and defatted , with a maximum layer of 3 mm fat , vacuum-packed  Fore-ends or shoulders , and parts thereof, de-rinded and defatted , with a maximum layer of 3 mm fat , vacuum-packed  Bellies and parts thereof, de-rinded and defatted , with a maximum layer of 7 mm fat , vacuum-packed  Frozen :   Carcases and half-carcases :    Of domestic swine   Other :    Of domestic swine :     Other :      Boneless :  Legs or loins , and parts thereof, de-rinded and defatted , with a maximum layer of 3 mm fat  Fore-ends or shoulders , and parts thereof, de-rinded and defatted , with a maximum layer of 3 mm fat  Bellies and parts thereof, de-rinded and defatted , with a maximum layer of 7 mm fat Other prepared or preserved meat , meat offal or blood :  Of swine :   Hams and cuts (parts ) thereof:    Of domestic swine :  Suitable for human consumption :  Other :  Containing by weight 80 % or more of meat and fat  Other   Shoulders and cuts (parts ) thereof:    Of domestic swine :  Suitable for human consumption :  Other :  Containing by weight 80 % or more of meat and fat  Other   Other , including mixtures :    Of domestic swine :     Containing , by weight , 80 % or more of meat or meat offal , of any kind , including fats of any kind or origin : 0203 11 10 000 0203 19 55 110 0203 19 55 130 0203 19 55 310 0203 21 10 000 0203 29 55 110 0203 29 55 130 0203 29 55 310 1602 41 10 210 1602 41 10 290 1602 42 10 210 1602 42 10 290 No L 373 / 4131 . 12 . 87 Official Journal of the European Communities CN code Description of goods Product code ex 1602 49 11      Loins (excluding collars ) and parts thereof, including mixtures of loins and hams :  Suitable for human consumption :  Other 1602 49 11 190 ex 1602 49 13      Collars and parts thereof, including mixtures of collars and shoulders :  Suitable for human consumption :  Other 1602 49 13 190 ex 1602 49 15      Other mixtures containing hams , shoulders , loins or collars , and parts thereof:  Suitable for human consumption :  Other 1602 49 15 190 ex 1602 49 19      Other :  Suitable for human consumption :  Other 1602 49 19 190'